Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7, 8, 9, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5 and 6, respectively, of U.S. Patent No. 9,818,003. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 15, 16, 17, 18 and 20, respectively, of U.S. Patent No. 10,515,237. Although the claims at issue are not identical, they are not patentably distinct from each other.  It is noted that the instant application is a divisional application of 15/782,202.  However, 
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cato et al. (hereafter Cato)(US PgPub 2008/0180223).

Regarding claim 2, Cato discloses wherein the reader module executes a diagnostic routine to identify a fault when the tag reader fails to generate a tag read signal in the diagnostic routine or when a diagnostic signal from the diagnostic tag is not within specified operating parameters (Paragraphs 0034-0058 where the RFID reader runs a diagnostic routine using a diagnostic tag. The RFID reader discriminates between the diagnostic tag and other tags in the tag layout.  The RFID reader is determined to have a fault when predetermined thresholds are not met with respect to the diagnostic tag and the RFID reader operates conventionally with other standard tags in the layout).
Regarding claim 3, Cato discloses wherein the specified operating parameters comprise received signal strength of the received diagnostic signal, signal delay between transmission of the received signal by the diagnostic tag and receipt of the received signal by the tag reader, waveform shape of the received signal, signal parity, signal attenuation, or combinations thereof (Paragraphs 0034-0058 where signal strength of the received signals are determined).

Regarding claim 5, Cato discloses wherein the fault is indicated by a visual alert on a display of the RFID reader (Paragraph 0049).
Regarding claim 6, Cato discloses wherein the tag reader comprises a handheld RFID device, an RFID security system comprising one or more RFID gates, or an RFID entry reader (Figure 3, Element 310).
Regarding claim 7, Cato discloses wherein the reader module modulates power to the diagnostic tag such that the diagnostic tag is inactive during identification of the individual tags of the tag layout (Paragraphs 0034-0058 where conventional tags are read without interference from the diagnostic tag).
Regarding claim 10, Cato discloses wherein: the diagnostic tag comprises a passive radio frequency identification (RFID) tag; the passive RFID tag comprises an antenna circuit and a data chip; and the reader module modulates power to the diagnostic tag such that power is applied to the antenna circuit during the identification of the individual tags to disable the passive RFID tag (Paragraphs 0045-0046).
Regarding claim 11, Cato discloses wherein: the diagnostic tag comprises an active radio frequency identification (RFID) tag; the active RFID tag comprises an antenna circuit, a data chip, and a power circuit; and the reader module modulates power to the diagnostic tag such that power is removed from the power circuit during the identification of the individual tags to disable the active RFID tag (Paragraphs 0045-0046).
Regarding claim 14, Cato discloses a method for identifying a fault in an RFID system (Figures 3 and 6), the RFID system comprising a tag reader (Figure 3, Element 310), a diagnostic tag (Figure 3, Element 320), and a reader module (Figure 3, Element 316), the method comprising: initializing the tag reader; identifying the diagnostic tag and individual tags of a tag layout through the cooperation of the .

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687